Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

2.   Restriction is required under 35 U.S.C. 121 and 372.  Additionally, the claims are drawn to patentably distinct inventions improperly claimed within a single claim.  

3.   Groups I-VI, Claims 1-16, drawn to a method for assessing the efficacy of immunotherapy.

4.   Claim 1 recites an improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claims, the various assay methods recited therein are patentably distinct because of both structure and function, i.e., they use different reagents to measure different biological responses.  Such do not properly comprise Markush groupings of alternatives.

The claims are drawn to patentably distinct species:
Applicant is required to: 
A) elect either:
	i) GADA IgG subclass distribution,
    ii) GADA levels,
   iii) Distribution of cytokines secreted from lymphocytes,
    iv) Lymphocyte proliferation in presence of GAD, or 

v) Lymphocyte proliferation in presence of CD3/CD28 beads, or
    vi) a single, specific combination of the five assays.
B) identify all claims encompassing the elected embodiment, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Groups VII-XII, Claims 17-31, drawn to a method of treatment or prevention of type 1 diabetes.

Claim 1 recites an improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claims, the various assay methods recited therein are patentably distinct because of both structure and function, i.e., they use different reagents to measure different biological responses.  Such do not properly comprise Markush groupings of alternatives.

The claims are drawn to patentably distinct species:
Applicant is required to: 
A) elect either:
   vii) GADA IgG subclass distribution,
       viii) GADA levels,
    ix) Distribution of cytokines secreted from lymphocytes,
     x) Lymphocyte proliferation in presence of GAD, or 
    xi) Lymphocyte proliferation in presence of CD3/CD28 beads, or
   xii) a single, specific combination of the five assays.
B) identify all claims encompassing the elected embodiment, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

5.   Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, as set forth above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently all claims are generic.  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

6.   Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

7.   The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

8.   Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Regarding the inventions of Groups I-XII, said inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in the International Written Opinion, 
Cheramy et al. (IDS) teaches or makes obvious the invention of at least Claim 1.

Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not comprise a single general inventive concept and lack unity of invention.

10.  Accordingly, the products and methods of Groups 
I-XII are not so linked as to form a single general inventive concept and restriction is proper.  

11.  Inventions II-III are different methods comprising different steps and different endpoints.

12.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

13.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

14   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/09/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644